Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 05/24/2022 is acknowledged.
Drawing objections in the Office action of 03/22/2022 are withdrawn.
Specification objections in the Office action of 03/22/2022 are withdrawn.
Claim objections in the Office action of 03/22/2022 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 03/22/2022 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing device as claimed in independent claims 1, 4, and 5 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
EP 2 278 196 discloses a sealing device (Figure 1) as claimed, except for (a) the first stoppers and the second stoppers are less likely to deform than the first hooks and the second hooks (claim 1), (b) the multiple first hooks are arranged at intervals in a circumferential direction, the multiple first stoppers being arranged at intervals in a circumferential direction, clearances between the first hooks not overlapping with clearances between the first stoppers in radial directions of the sealing device (claim 4), and (c) wherein the multiple second hooks are arranged at intervals in a circumferential direction, the multiple second stoppers being arranged at intervals in a circumferential direction,27 clearances between the second hooks not overlapping with clearances between the second stoppers in radial directions of the sealing device (claim 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 5,727,794 (Fauchon et al.) discloses a sealing device as claimed with first and second sealing members 2, 2 to be mounted on a shaft, and stopper 24 of each sealing member contacts each other. Fauchon is silent about (a) multiple hooks on the first and second sealing members and distal portions of the multiple hooks of the first sealing member being hooked on the corresponding distal portions of the hooks of the second sealing member, multiple stoppers on the first and second sealing members, the first stoppers and the second stoppers are less likely to deform than the first hooks and the second hooks (claim 1), (b) multiple hooks on the first and second sealing members and distal portions of the multiple hooks of the first sealing member being hooked on the corresponding distal portions of the hooks of the second sealing member, multiple stoppers on the first and second sealing members, the multiple first hooks are arranged at intervals in a circumferential direction, the multiple first stoppers being arranged at intervals in a circumferential direction, clearances between the first hooks not overlapping with clearances between the first stoppers in radial directions of the sealing device (claim 4), and (c) multiple hooks on the first and second sealing members and distal portions of the multiple hooks of the first sealing member being hooked on the corresponding distal portions of the hooks of the second sealing member, multiple stoppers on the first and second sealing members, wherein the multiple second hooks are arranged at intervals in a circumferential direction, the multiple second stoppers being arranged at intervals in a circumferential direction,27 clearances between the second hooks not overlapping with clearances between the second stoppers in radial directions of the sealing device (claim 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675